DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 10/08/2022. Claims 1, 4-9, 13, 15, and 20 are now pending. Claims 3, 10-12, 14, and 16-19 have been cancelled. Claims 1, 8, and 15 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but are not persuasive. Applicant merely argues that the cited references do not “teach, disclose or suggest the elements of claims 8 and 15 as recited herein.” Applicant’s arguments for independent claim 1 and the remaining claims do not add any further arguments. Insofar as the Amendment qualifies as a bona fide attempt to advance the application under 37 C.F.R. 1.111, the rejection contained herein details how the cited reference do in fact “teach, disclose or suggest the elements of claims 8 and 15 as recited herein.” Since no further argument is presented, no further response to arguments is warranted. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claim 1 recites “the regression model.” There is insufficient antecedent basis for this limitation in the claim. Dependent claims 4-7 inherit this deficiency.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 8, 9, 13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Elemento et al. (U.S. Pat. App. Pub. No. 2019/0295685, hereinafter Elemento) in view of Raman (U.S. Pat. App. Pub. No. 2015/0310084, hereinafter Raman), and Negoescu et al. (Negoescu, Diana M., Peter I. Frazier, and Warren B. Powell. "The knowledge-gradient algorithm for sequencing experiments in drug discovery." INFORMS Journal on Computing 23, no. 3 (2011): 346-363, hereinafter Negoescu).

As to independent claim 8, Elemento teaches:
A computer-implemented method, comprising (Abstract. Figure 1C):
determining, by a system operatively coupled to a processor, a first parameter value of a tested chemical compound from a plurality of chemical compounds, wherein the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Figure 3, database 328, Figure 4, data structure 400, known binding targets 440. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, a list of proteins against known binding targets for a given drug);
generating, by the system, a… analysis model, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value, and the… analysis model is determined based on artificial intelligence technology and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);
identifying, by the system, a preferred chemical compound from the plurality of chemical compounds based on the regression analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined threshold (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target classifier 322 can determine a subset of chemical pairs having a total likelihood value that exceeds a minimum likelihood threshold);…
determining, by the system, confidence values for the respective predicted parameter values, wherein the confidence values are indicative of likelihoods of accuracy of the respective predicted parameter values (Paragraph 77, a dynamic value that estimates the strength and confidence level of a specific prediction and can specifically examine chemical-target predictions of the highest quality);…
obtaining, by the system, a new binding affinity for the suggested next untested chemical compound (Paragraph 123, a list of input chemicals that are to be tested to predict whether they are likely to bind with the input target. Paragraph 6, known to bind);
… to include the new binding affinity for the suggested untested chemical compound, the… analysis model (Figure 3, database 328, Figure 4, data structure 400, known binding targets 440. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, a list of proteins against known binding targets for a given drug. Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);…
… an obtaining of a new binding affinity for the further suggested next untested chemical compound,… analysis model with the new binding affinity for the further suggested next untested chemical compound… (Paragraph 123, a list of input chemicals that are to be tested to predict whether they are likely to bind with the input target. Paragraph 6, known to bind. Figure 3, database 328, Figure 4, data structure 400, known binding targets 440. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, a list of proteins against known binding targets for a given drug. Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical).
Elemento does not appear to expressly teach regression analysis model; update… the regression analysis model; determine, based on the updated regression analysis model, one or more predicted parameter value trends; and an updating of the regression analysis model… a determining of the predicted parameter value trends, until a defined condition is met.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); update… the regression analysis model (Paragraph 63, dynamically update. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); determine, based on the updated regression analysis model, one or more predicted parameter value trends (Paragraph 64, identify trends in the data. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); and an updating of the regression analysis model… a determining of the predicted parameter value trends, until a defined condition is met (Paragraph 40, update iteratively. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 64, identify trends in the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).
Elemento as modified by Raman does not appear to expressly teach determining, by the system, employing a value of information analysis and based on the regression analysis model; identifies, based on the knowledge gradient algorithm and associated value of information analysis, a suggested next untested chemical compound of the plurality of untested chemical compound for further testing, wherein the knowledge gradient algorithm computes the marginal value of information for ones of the plurality of untested chemical compounds and selects as the suggested next untested chemical compound the next untested chemical compound with the largest value of information; and the identification, using the knowledge gradient algorithm and an updated value of information analysis, of a further suggested next untested chemical compound.
Negoescu teaches determining, by the system, employing a value of information analysis and based on the regression analysis model (Title and abstract. Page 12, right column, last paragraph, use linear regression to estimate the substituent values and deviation terms present in this family of compounds. Page 14, left column, first paragraph, generate a truth for these compounds by fitting a linear regression to the data, taking the true means θ to be the predicted values from the regression and the standard deviation of the noise in our measurements to be the standard deviation of the residuals from the regression); identifies, based on the knowledge gradient algorithm and associated value of information analysis, a suggested next untested chemical compound of the plurality of untested chemical compound for further testing, wherein the knowledge gradient algorithm computes the marginal value of information for ones of the plurality of untested chemical compounds and selects as the suggested next untested chemical compound the next untested chemical compound with the largest value of information (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward); and the identification, using the knowledge gradient algorithm and an updated value of information analysis, of a further suggested next untested chemical compound (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).

As to dependent claim 9, Elemento further teaches the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Paragraph 4, a list of proteins against known binding targets for a given drug).
Negoescu further teaches the value of information analysis is a decision-making analysis to determine how much addressing a level of uncertainty will improve subsequent machine learning operations (Page 2, left column, paragraph 3, value of information procedures (VIP) that maximizes the improvement in a single stage’s allocation, and considers the change in posterior mean when estimating the improvement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).

As to dependent claim 13, Elemento further teaches identifying, by the system, a chemical substructure of the preferred chemical compound that contributes to the second parameter value, wherein the second parameter value is a binding affinity, and wherein the chemical substructure is indicative of a chemical compound that increases the binding affinity towards the target entity (Paragraph 106, a similarity score for a chemical structure datatype of each chemical pair. For example, for each chemical in a chemical pair, the similarity score generator 316 can use the atom-pair method to calculate a structural similarity between the two chemicals of the pair. Paragraph 89. Paragraph 109, likelihood that the two chemicals of a given chemical pair share a binding target based on a particular datatype).

As to independent claim 15, Elemento teaches:
A computer program product for chemical compound discovery, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Abstract. Figure 1C. Paragraph 134):
determine a first parameter value of a tested chemical compound from a plurality of chemical compounds (Figure 3, database 328, Figure 4, data structure 400. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, binding targets);
generate a[n]… analysis model using a value information analysis, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value, wherein the… analysis model is determined based on artificial intelligence technology and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);
identify a preferred chemical compound from the plurality of chemical compounds based on the regression analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined threshold (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target classifier 322 can determine a subset of chemical pairs having a total likelihood value that exceeds a minimum likelihood threshold);…
determine confidence values for the respective predicted parameter values, wherein the confidence values are indicative of likelihoods of accuracy of the respective predicted parameter values (Paragraph 77, a dynamic value that estimates the strength and confidence level of a specific prediction and can specifically examine chemical-target predictions of the highest quality);…
obtain a new binding affinity for the suggested next untested chemical compound (Paragraph 123, a list of input chemicals that are to be tested to predict whether they are likely to bind with the input target. Paragraph 6, known to bind);
… to include the new binding affinity for the suggested untested chemical compound, the… analysis model (Figure 3, database 328, Figure 4, data structure 400, known binding targets 440. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, a list of proteins against known binding targets for a given drug. Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);…
… an obtaining of a new binding affinity for the further suggested next untested chemical compound… analysis model with the new binding affinity for the further suggested next untested chemical compound… (Paragraph 123, a list of input chemicals that are to be tested to predict whether they are likely to bind with the input target. Paragraph 6, known to bind. Figure 3, database 328, Figure 4, data structure 400, known binding targets 440. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, a list of proteins against known binding targets for a given drug. Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical).
Elemento does not appear to expressly teach regression analysis model; update… the regression analysis model; determine, based on the updated regression analysis model, one or more predicted parameter value trends; and an updating of the regression analysis model… a determining of the predicted parameter value trends, until a defined condition is met.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); update… the regression analysis model (Paragraph 63, dynamically update. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); determine, based on the updated regression analysis model, one or more predicted parameter value trends (Paragraph 64, identify trends in the data. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); and an updating of the regression analysis model… a determining of the predicted parameter value trends, until a defined condition is met (Paragraph 40, update iteratively. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 64, identify trends in the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).
Elemento as modified by Raman does not appear to expressly teach determine, employing a knowledge gradient algorithm, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the regression analysis model; and identify, employing the knowledge gradient algorithm and associated value of information analysis, a suggested next untested chemical compound of the plurality of untested chemical compound for further testing, wherein the knowledge gradient algorithm computes the marginal value of information for ones of the plurality of untested chemical compounds and selects as the suggested next untested chemical compound the next untested chemical compound with the largest value of information; and the identification, using the knowledge gradient algorithm and an updated value of information analysis, of a further suggested next untested chemical compound.
Negoescu teaches determine, employing a knowledge gradient algorithm, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the regression analysis model (Title and abstract. Page 12, right column, last paragraph, use linear regression to estimate the substituent values and deviation terms present in this family of compounds. Page 14, left column, first paragraph, generate a truth for these compounds by fitting a linear regression to the data, taking the true means θ to be the predicted values from the regression and the standard deviation of the noise in our measurements to be the standard deviation of the residuals from the regression); and identify based on the knowledge gradient algorithm and associated value of information analysis, a suggested next untested chemical compound of the plurality of untested chemical compound for further testing, wherein the knowledge gradient algorithm computes the marginal value of information for ones of the plurality of untested chemical compounds and selects as the suggested next untested chemical compound the next untested chemical compound with the largest value of information (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward); and the identification, using the knowledge gradient algorithm and an updated value of information analysis, of a further suggested next untested chemical compound (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).

Claims 1 and 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Elemento in view of Raman, Negoescu, and Hurst et al. (U.S. Pat. App. Pub. No. 2004/0153250, hereinafter Hurst).

As to independent claim 1, Elemento teaches:
A system, comprising (Abstract):
a memory (Figure 1C, main memory 122);
a processor, operably coupled to the memory, wherein the processor (Figure 1C, CPU 121):
determines a first parameter value of a tested chemical compound from a plurality of chemical compounds, wherein the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Figure 3, database 328, Figure 4, data structure 400, known binding targets 440. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, a list of proteins against known binding targets for a given drug);
generates a… analysis model using a value information analysis, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value and the… analysis model is determined based on artificial intelligence technology, wherein the… model is generated based on one or more fingerprint features of the tested chemical compound… and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);
identifies a preferred chemical compound from the plurality of chemical compounds based on the… analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined threshold (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target classifier 322 can determine a subset of chemical pairs having a total likelihood value that exceeds a minimum likelihood threshold);
predicts, employing a knowledge gradient algorithm, respective parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the… analysis model, wherein respective predicted parameter values are predicted binding affinities between respective ones of the plurality of untested chemical compounds and the target protein wherein the prediction is based on the… analysis model… (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target classifier 322 can determine a subset of chemical pairs having a total likelihood value that exceeds a minimum likelihood threshold. Paragraph 6, a likelihood value indicating a likelihood that the first chemical and the respective one of the plurality of second chemicals included in the corresponding chemical pair share a binding target. Paragraph 6, first chemical for which binding targets are to be predicted and a respective one of a plurality of second chemicals. Paragraph 4, predict new targets for a given drug by finding proteins sufficiently similar to known targets. Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);
determines confidence values for the respective predicted parameter values, wherein the confidence values are indicative of likelihoods of accuracy of the respective predicted parameter values (Paragraph 77, a dynamic value that estimates the strength and confidence level of a specific prediction and can specifically examine chemical-target predictions of the highest quality);… 
obtain a new binding affinity for the suggested next untested chemical compound ('Paragraph 123, a list of input chemicals that are to be tested to predict whether they are likely to bind with the input target. Paragraph 6, known to bind);
… to include the new binding affinity for the suggested untested chemical compound, the… analysis model (Figure 3, database 328, Figure 4, data structure 400, known binding targets 440. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, a list of proteins against known binding targets for a given drug. Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);…
… an obtaining of a new binding affinity for the further suggested next untested chemical compound,… analysis model with the new binding affinity for the further suggested next untested chemical compound… ('Paragraph 123, a list of input chemicals that are to be tested to predict whether they are likely to bind with the input target. Paragraph 6, known to bind. Figure 3, database 328, Figure 4, data structure 400, known binding targets 440. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, a list of proteins against known binding targets for a given drug. Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical).
Elemento does not appear to expressly teach regression analysis model; update… the regression analysis model; determine, based on the updated regression analysis model, one or more predicted parameter value trends; and an updating of the regression analysis model… a determining of the predicted parameter value trends, until a defined condition is met.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); update… the regression analysis model (Paragraph 63, dynamically update. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); determine, based on the updated regression analysis model, one or more predicted parameter value trends (Paragraph 64, identify trends in the data. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)); and an updating of the regression analysis model… a determining of the predicted parameter value trends, until a defined condition is met (Paragraph 40, update iteratively. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 64, identify trends in the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).
Elemento as modified by Raman does not appear to expressly teach determines, employing a knowledge gradient algorithm and based on the regression analysis model; identifies, based on the knowledge gradient algorithm and associated value of information analysis, a suggested next untested chemical compound of the plurality of untested chemical compound for further testing, wherein the knowledge gradient algorithm computes the marginal value of information for ones of the plurality of untested chemical compounds and selects as the suggested next untested chemical compound the next untested chemical compound with the largest value of information; and the identification, using the knowledge gradient algorithm and an updated value of information analysis, of a further suggested next untested chemical compound.
Negoescu teaches determines, employing a knowledge gradient algorithm and based on the regression analysis model (Title and abstract. Page 12, right column, last paragraph, use linear regression to estimate the substituent values and deviation terms present in this family of compounds. Page 14, left column, first paragraph, generate a truth for these compounds by fitting a linear regression to the data, taking the true means θ to be the predicted values from the regression and the standard deviation of the noise in our measurements to be the standard deviation of the residuals from the regression); identifies, based on the knowledge gradient algorithm and associated value of information analysis, a suggested next untested chemical compound of the plurality of untested chemical compound for further testing, wherein the knowledge gradient algorithm computes the marginal value of information for ones of the plurality of untested chemical compounds and selects as the suggested next untested chemical compound the next untested chemical compound with the largest value of information (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward); and the identification, using the knowledge gradient algorithm and an updated value of information analysis, of a further suggested next untested chemical compound (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman and Negoescu to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).
Elemento as modified by Raman and Negoescu does not appear to expressly teach one or more fingerprint features of the tested protein; and the one or more fingerprint features of the plurality of untested chemical compounds.
Hurst teaches one or more fingerprint features of the tested protein; and the one or more fingerprint features of the plurality of untested chemical compounds (Paragraph 83, in the Unity Fingerprint space, the parameters are the various bits in the Unity fingerprint bitmap. This bitmap is generated for each chemical structure by decomposing the structure into all of its sub-structural fragments. A unique representation of each fragment is then hashed onto a position in the bitmap. The fingerprint bitmaps are typically 200 to 1000 bits long. When a fragment is found in a structure, the bit onto which it maps is set to 1. The fingerprint is therefore a series of bits indicating the presence of all of the fragments in the structure. Claim 6, the biological compounds are proteins).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman and Negoescu to include the drug development candidate techniques of Hurst to reduce the time, effort and financial resources of finding potential drug candidates (see Hurst at abstract).

As to dependent claim 4, Elemento further teaches the processor further selects an untested chemical compound from the plurality of untested chemical compounds based on the respective predicted parameter values (Paragraph 95, output a list 215 that ranks potential targets according to the likelihood that the input chemical will bind to the potential targets, based on the algorithm implemented by the computational chemical analysis system 210. In some implementations, the list 215 can be delivered to a target validation module 220 for further testing. Figure 4).
Raman further teaches wherein the processor further determines a third parameter value for the untested chemical compound, and wherein the processor further modifies the regression analysis model to form a modified regression analysis model that comprises the third parameter value (Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like. Paragraph 63, dynamically update. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 5, Raman further teaches the processor identifies the preferred chemical compound based on the modified regression analysis model, and wherein the second parameter value of the preferred chemical compound is selected from a group consisting of the first parameter value, the respective predicted parameter values and the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 6, Elemento further teaches the processor further generates a ranking of the plurality of chemical compounds based on the modified regression analysis model, and wherein the preferred chemical compound is comprised within the ranking (Figure 2A and 2B, ranked list 215 and 265).

As to dependent claim 7, Elemento further teaches identifies a chemical substructure of the preferred chemical compound that is associated with the second parameter value (Paragraph 106, a similarity score for a chemical structure datatype of each chemical pair. For example, for each chemical in a chemical pair, the similarity score generator 316 can use the atom-pair method to calculate a structural similarity between the two chemicals of the pair. Paragraph 89).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Elemento in view of Raman, Negoescu, and Hull et al. (U.S. Pat. No. 7,219,020, hereinafter Hull).

As to dependent claim 20, the rejection of claim 18 is incorporated.
Elemento further teaches generate a ranking of the plurality of chemical compounds based on the modified regression analysis model, wherein the preferred chemical compound is comprised within the ranking (Figure 2A and 2B, ranked list 215 and 265).
Elemento as modified by Raman and Negoescu does not appear to expressly teach track a frequency of a defined chemical substructure in the plurality of chemical compounds that are ranked.
Hull teaches track a frequency of a defined chemical substructure in the plurality of chemical compounds that are ranked (Column 1, lines 64 to column 2, line 13, features include substructure descriptors, such as atom pairs and/or topological torsions. An example of an atom pair descriptor is described by Carhart et al. [1], and an example of a topological torsion descriptor is described by Nilakantan et al. [2]. Atom pair descriptors (“AP”) are substructures of the form: AT i−(distance)−AT j where “(distance)” is the distance in bonds between an atom of type ATi and an atom of type ATj along the shortest path. Topological torsion descriptors (“TT”) are of the form: AT i −AT j −AT k −AT l where i, j, k, and l are consecutively bonded and distinct atoms. All of the AP's and/or TT's in a compound are counted to form a frequency vector).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman and Negoescu to include the chemical structure similarity ranking techniques of Hull to more quickly find properties that could lead to a new drug, or a new understanding of a biological phenomenon (see Hull at column 1, lines 24 to column 2, line 49).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agrafiotis et al. (U.S. Pat. App. Pub. No. 2003/0014191) teaches an iterative method for generating chemical entities having desired or specified physical, chemical, functional, or bioactive properties.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123